PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/578,652
Filing Date: 30 Nov 2017
Appellant(s): Zhang et al.



__________________
Rachel E. Green
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 26 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 26 October 2020 from which the appeal is taken have been modified by the advisory action dated 30 December 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2, 4-6, 8, 9 and 11 are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by US2012/0211227A1 (Thaemlitz).
Regarding claims 1-2, 4-5 and 8-9,  Thaemlitz teaches a well treatment fluid including a  drilling fluid comprises a water-based fluid such as a brine or seawater ([0003], [0022] and [0031]), and nanoparticles ([0027]), wherein the nanoparticles serve to increase the density of the fluid or improve the rheological properties of the fluid ([0027] and [0033]), and the nanoparticles include nano-iron oxide, nanosilica, etc., which may have an outer coating ([0023], [0024] and [0029]).
Thaemlitz discloses that the nanoparticles maybe in the form of colloidal or suspension in a fluid ([0029]), the nanoparticles are present in an amount of about 10%, 20%, 30%, 40%, 50% or 60% or in between in the wellbore fluid ([0030]), which meets the claimed amount, and the fluid has a density of 12 ppg to 18 ppg ([0033]), which meets the claimed density range. 
Regarding the density increase and viscosity impact of the nanoparticles to the fluid of claim 1, since Thaemlitz teaches the same  nanoparticles and concentrations in the same aqueous brine such as sea water as claimed or instantly disclosed (original specification [0022]), the density increase and plastic viscosity effect provided by the nanoparticle of Thaemlitz to the same aqueous fluid would inherently be the same as claimed. If there is any difference between the product of Thaemlitz and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding Newtonian viscosity of claim 1 and turbidity of claim 8, since Thaemlitz teaches the same composition comprising the same nanoparticles and amount in the same aqueous brine as claimed, the property such as Newtonian viscosity and turbidity of the Thaemlitz composition would inherently be the same as claimed. If there is any difference between the product of Thaemlitz and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 6, Thaemlitz teaches that the water-based fluid can be seawater ([0031]), which is known to contain alkali metal halides and alkaline earth metal halides. 
Regarding claim 11, Thaemlitz teaches the fluid may comprise viscosifiers, salts and combination of different particles ([0021], [0029] and [0032]).

Claim 10  is  rejected under 35 U.S.C. 103 as being unpatentable over Thaemlitz as applied to claims 1-2, 4-6, 8, 9 and 11  in view of US Patent 4792412 (Heilweil).
The teachings of Thaemlitz are set forth above.

Thaemlitz does not teach the instantly claimed polyvinylpyrrolidone.
Heilweil teaches polyvinylpyrrolidone is an effective viscosifier for aqueous brine wellbore  fluid (col. 2, line 5-10 and abstract),  which can provide improved resistance to viscosity loss  at elevated temperature and reduced fluid loss into the formation (col. 2, line 40-54). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include polyvinylpyrrolidone of Heilweil in the well treatment fluid of Thaemlitz.  The rationale to do so would have been the motivation provided by the teachings of Heilweil that to do so would predictably provide improved resistance to viscosity loss at elevated temperature and reduced fluid loss into the formation (Heilweil, col. 2, line 40-54). 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: the rejection of claims  1-2, 4-6, 8, 9 and 11  under 35 U.S.C. 103 as obvious over Thaemlitz.

(2) Response to Argument
	Appellant’s arguments have been fully considered but they are not persuasive.
Appellant argues that Thaemlitz’s teaching of  nanoparticles  to enhance or improve  rheological properties of a wellbore completion  fluid,  is in direct contrast to claim 1, which requires that “addition of the nanoparticles does not increase the plastic viscosity of the fluid”.   The examiner disagrees.  Appellant’s assertion that “enhancing or improving the rheological properties” refers to “increasing the viscosity of the fluid” does not have support in Thaemlitz.  Thaemlitz discloses:
The nano-particles may be included in the completion fluids to provide a number of different benefits. For example, the nano-particles may be used to enhance or otherwise improve the rheological properties of the completions fluids.  By way of further example, the nano-particles may be included in the completion fluids as weighting materials to increase the density of the fluid. Because the nano-particles are nano-sized, it is believed that they should not undesirably plug formation permeability or other downhole equipment, such as production screens, and thus can be included in completion fluids. In addition, the inclusion of the nano-particles in completion fluids may have further beneficial effects, especially in shale formations. For example, it is believed that the nano-particles may prevent the influx of well bore fluids into the nano-porosity often found within shale formations, such as oil shales, by sealing these pores, which isolates and stabilizes the shale formation from the destabilizing hydraulic forces from the well bore “(Thaemlitz, [0027]).  
As cited above, Thaemlitz discloses a number of different benefits other than enhancing or improving the rheological properties, and nowhere Thaemlitz discloses that “enhancing or improving the rheological properties” refers to “increasing the viscosity of the fluid”.  Thus Thaemlitz’s teachings of nanoparticles to enhance or improve rheological properties does not contradict with the requirement of claim 1, i.e., “addition of the nanoparticles does not increase the plastic viscosity of the fluid”.  
Appellant further argues that Thaemlitz teaches other additives such as viscosifiers in the fluid (Thaemlitz, [0032]), which is in sharp contrast to instant claims.  The examiner disagrees.  The viscosity of the fluid may increase due to the presence of the viscosifier, however, this increase is not caused by the nanoparticles.   On the contrary, the fact that Thaemlitz’s fluid may include viscosifiers suggests that the presence of the nanoparticles are not to increase the viscosity of the fluid.  The examiner further notes that the transitional phrase of claim 1, “comprising”, is open ended and does not exclude the presence of a viscosifier.  Indeed, instant claim 11 recites a gelling agent, which also increases the viscosity of the fluid.  Thus Thaemlitz’s teachings of the presence of viscosifier does not contradict with 
Appellant argues that Thaemlitz does not disclose nanoparticles coated such that the addition of nanoparticles does not increase a plastic viscosity of the aqueous base fluid, a wellbore fluid having a Newtonian viscosity ranging from about 5cp to about 150 cp at room temperature,  and a turbidity ranging from about 10 to about 300 nephelometric turbidity units, asserting these properties are not inherent to  the composition of Thaemlitz. The examiner disagrees. The Office realizes that all of the claimed effects or physical properties are not positively stated by Thaemlitz.  However, Thaemlitz teaches a composition  of all of the claimed ingredients, i.e., brine/sea water ([0031]), which is the same as instantly disclosed (instant specification, [0022]), same coated  nanoparticles, i.e., silica, iron oxide, etc. ([0024] and [0029]), and same concentrations ([0030]),  as that of instantly claimed.  The original specification does not identify a feature or a specific coating structure on the nanoparticles that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.   Therefore, the claimed effects and physical properties, i.e. ( effect  of nanoparticles on the plastic viscosity of the aqueous base fluid, and the Newtonian viscosity of the wellbore fluid of claim 1  or the  turbidity of the wellbore fluid of  claim 8) would  naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the Appellant’s position that this would not be the case: (1) evidence would need to be provided to support the appellant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768                                                                                                                                                                                                        
Conferees:
/AMINA S KHAN/Primary Examiner, Art Unit 1761                                   
                                                                                                                                                                     /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.